Title: Peter Laporte to Thomas Jefferson, 24 March 1820
From: Laporte, Peter
To: Jefferson, Thomas


					
						
							Ce 24 mars 1820
						
					
					P. Laporte a L’honneur de présenter Ses Respects à Monsieur Jefferson et de L’informer qu’etant obligé d’aller à Stauton Demain, avec une de Ses filles, Etant lui meme trop indisposé pour faire le voyage à Cheval prend la liberté de prier Monsieur Jefferson de vouloir bien avoir la Bonté de lui L’aisser avoir pour qelle quatre ou Cinq jours une Chaise ou Cariolle qui puisse Contenir Deux personnes. P. Laporte sa sera d’une Reconoissance Sans limites, Si Monsieur Jefferson veut bien lui faire Cette faveur
				 
					Editors’ Translation
					
						
							
								24 March 1820
							
						
						P. Laporte has the honor of presenting his respects to Mr. Jefferson and informing him that, being obliged to go to Staunton tomorrow with one of his daughters and too ill himself to make the trip on horseback, he takes the liberty of asking Mr. Jefferson to be so kind as to provide him for four or five days with a chaise or carriole that can hold two people. P. Laporte will be endlessly grateful if Mr. Jefferson is willing to do him this favor
					
				